Citation Nr: 0322367	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-09 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hypertension, hepatitis C, and 
splenomegaly, all claimed to have resulted from VA 
hospitalization or medical or surgical treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from May 1953 to July 1954.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of New York, New York.  The Board denied 
the veteran's claim by decision of May 2002.  The case was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2003, the Court vacated the Board's 
May 2002 decision.  The case was returned to the Board.


REMAND

Unfortunately, the issue now on appeal above is not ripe for 
appellate adjudication.  

The record reveals that the RO failed to advise the veteran 
of all the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), signed into law in November 2000, during the 
pendency of this appeal.  The VCAA prescribes VA duties to 
notify the claimant of the evidence needed to substantiate a 
claim, of the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA duties to help a claimant obtain relevant 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).

In this case, none of the RO's post November 2000 
correspondence to the veteran fully addresses the VCAA notice 
and duty to assist provisions as they pertain to the issue of 
entitlement to compensation under the provision of 
38 U.S.C.A. §1151 currently on appeal, to particularly 
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the VA to explain what 
evidence will be obtained by whom.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans et. al v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Based on 
these decisions, the Board cannot rectify this problem.

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the claim for entitlement to 
1151 benefits currently on appeal.  The 
letter should include a summary of the 
evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate such a claim.  
It should also be indicated which party 
would obtain what evidence.

2.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority as 
appropriate.  If any benefit sought on 
appeal remains denied, the RO must 
furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
afford them the requisite time period for 
response.  

Thereafter, the case should be returned to the Board in 
accordance with applicable provisions, if in order.  No 
action is required of the appellant until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




